Citation Nr: 1216876	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-00 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which assigned a 50 percent evaluation to the Veteran's PTSD.

The Board observes that in a December 2006 Board decision, it was determined that the Veteran's PTSD was 50 percent disabling from September 29, 2003, the date of receipt of the Veteran's claim for service connection.  The Board also determined that an evaluation higher than 50 percent was not warranted.  In a January 2007 rating decision, the RO effectuated the Board's decision, to the extent that is awarded a 50 percent evaluation for the earlier period.  In March 2007, the Veteran submitted a notice of disagreement, thought his representative, of the January 2007 rating decision.  In April 2007 the Veteran was apprised by the RO that if he was not satisfied with the Board's decision, he could appeal to the U.S. Court of Appeals for Veterans Claims.  An August 2007 deferred rating decision indicates that the March 2007 notice of disagreement was construed as a claim for increase.  In August 2007 rating decision addressed the claim for increase, and continued the 50 percent evaluation for PTSD.  The Veteran submitted a timely notice of disagreement and substantive appeal. 

In April 2010 the Board denied the Veteran's claim.  He appealed to the Court, and in September 2011 the Court issued a Memorandum Decision which vacated and remanded the appeal for further Board proceedings.


FINDING OF FACT

PTSD is productive of occupational and social impairment with deficiencies in most areas due to anxiety, estrangement, anger, depression, intrusive recollections, nightmares, and flashbacks; at worst, the Veteran's Global Assessment of Functioning (GAF) score has been assessed during the appellate period as 44.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2007 invited the Veteran to submit evidence demonstrating that his PTSD had become worse.  The various types of evidence that might show such worsening were discussed.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

A May 2008 letter discussed the types of evidence that could be used to determine the evaluation of the Veteran's service-connected disabilities.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, relevant treatment records were obtained.  VA examinations were carried out, and the Board finds that they were adequate in that they were conducted by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo- type speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2011).

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On VA psychology consultation in January 2007, the provider noted that the referral arose from the Veteran's sadness over a relationship that had ended, his difficulty sleeping, and his inappropriate preoccupation with his primary care physician's personal life.  The provider noted that he had conducted neuropsychological testing on the Veteran in 2003.  He also noted that the Veteran's service-connected disabilities arose from a motorcycle accident that also included a traumatic brain injury.  He observed that the Veteran did not remember him from the lengthy testing three years previously and that his failure to remember bothered him.  Throughout the evaluation, the Veteran demonstrated difficulty controlling his thinking, often stopping after speaking just a few words and having success completing his thoughts about half of the time.  He expressed both frustration and resignation about his mental difficulties and cognitive dysfunction.  Eye contact was poor.  The Veteran expressed that he felt estranged from others and would like to fit in again.  He noted that he felt anxious around people.  He reported that he had some difficulty modulating his anger.  He related that he felt a lack of interest in everything, which was discussed in terms of apathy and anhedonia that often accompany head injury, and that such were likely compounded by depression.  He reported that he could obtain and maintain employment for a year or two, typically as a call center worker, but that he would eventually become openly antagonistic when callers irritated him.  The impression was cognitive dysfunction, rule out organic affective disorder and/or major depression, and PTSD.  The provider assigned a GAF score of 44.  He noted that the Veteran showed prominent symptoms that reflected his head injury, and indicated that the mental confusion, perseveration, difficulty with memory, depression, apathy, and irritability were a direct result of the brain injury.  The provider noted that referral to a Department of Defense or VA traumatic brain injury center would be appropriate.  

In March 2007, the Veteran's mood was noted to be stable.  

The Veteran underwent a VA examination in June 2007.  His history was reviewed.  The examiner noted that the Veteran's appetite was diminished and that his energy level was poor.  Apathy and despondency were also noted.  He reported a low sex drive and daily depression.  He also reported feelings of helplessness and hopelessness.  He indicated that he had daily intrusive recollections which were noted to be moderate in intensity.  He denied nightmares and flashbacks.  He reported physiological reactions such as elevated pulse and a paralyzing feeling.  The examiner noted that the Veteran had difficulty verbalizing his problems.  He indicated that the Veteran's affect was mildly to moderately restricted.  He assessed the Veteran's estrangement as moderate, noting limited hobbies and interests.  The Veteran reported that he woke up two to three times per night, with an average of six hours of sleep.  He related that he experienced irritation and anger on a daily basis, as well as hypervigilance while driving.  The examiner noted that the Veteran's concentration was also affected, and that it was unclear how much of this symptom was due to brain injury and depression.  He concluded that the Veteran's PTSD had not remitted and was at least moderate.  The Veteran's mood was noted to be depressed.  His thought process was unremarkable and no delusions were noted.  There was no inappropriate behavior, and no obsessive or ritualistic behavior.   With regard to insight, the examiner noted that the Veteran partially understood that he had a problem.  The Veteran denied panic attacks, as well as suicidal and homicidal ideation.  Impulse control was good, and no episodes of violence were reported.  The examiner noted that the Veteran had the ability to maintain personal hygiene.  Remote memory was normal, with recent and immediate memory being mildly impaired.  The examiner noted that the Veteran was currently employed as a full time telephone agent; he also noted that the Veteran had used all of his sick and vacation days and had lost three weeks from work.  He noted that problems related to occupational functioning included decreased concentration, increased absenteeism, memory loss, and poor social interaction.  Socially, the Veteran reported that he saw a friend once per month, and his sister and mother once every three months.  He stated that he attended four Alcoholics Anonymous meetings per week.  The diagnoses were PTSD, major depressive disorder, and cognitive disorder intertwined and inseparable.  He assigned a GAF score of 50.  The examiner opined that the Veteran's symptoms did not cause total occupational and social impairment; he also opined that the Veteran's symptoms resulted in deficiencies in judgment, thinking, family relations, work, and mood, noting that the impairment was moderate.  He stated that impairment in family relations, work, and mood were moderate to severe.  He concluded that productivity would be moderate to severely impaired and frequent and that the Veteran's reliability would be moderately impaired.  

During a September 2007 VA brain examination, the Veteran reported that he continued to be employed full time.  He endorsed memory loss, decreased concentration, poor social interactions, and difficulty following instructions.  The diagnosis was past closed head injury.  The examiner noted that the Veteran experienced memory loss, decreased concentration, poor social interactions, and difficulty following instructions.  He noted that there was no effect on activities such as shopping, exercise, sports, recreation, feeding, bathing, dressing, toileting, and grooming.  He indicated that the effect on traveling was mild.  He stated that the Veteran was capable of managing his financial affairs.

In November 2007 the Veteran reported that he had started a new job and was doing well.  He related that he had continued difficulty sleeping.  Examination revealed that he was oriented and in no acute distress.  His weight was unchanged. His mood was noted to be stable.

In December 2007, the Veteran stated that he felt that his mood was stable and that he desired no further therapy.

In November 2008 the Veteran's mood was noted to be stable.  He reported that he had continued difficulty sleeping, but that this had improved upon giving up diet cola.

In April 2009 the Veteran reported that his mood was less labile.  The provider noted that the Veteran had issues with temperament and aggressiveness due to a brain injury.  

Upon careful review of the record, the Board has determined that an evaluation higher than 50 percent for PTSD is not warranted.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledged that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v.Principi, 16 Vet. App. 436 (1992).  

In this case, the Board acknowledges that the Veteran's PTSD is manifested by sleep disturbance, irritability, estrangement, flashbacks, hyper vigilance, and anxiety.  The Board also accepts that VA providers have stated that the Veteran's PTSD impacts his interpersonal and occupational relationships.  Objectively, however, the record demonstrates that the level of impairment caused by the Veteran's symptoms is no more than moderate.  He has been repeatedly noted to be oriented.  His affect has been described as moderately restricted.  The June 2007 VA examiner concluded that the Veteran met various criteria for PTSD and that the symptoms that supported those criteria were moderate.  Although insight and judgment have been noted to be fair, the fact remains that both are intact.  The Veteran is able to manage his own financial affairs.  He maintains some social contacts.  The June 2007 VA examiner, following review of the Veteran's history and clinical interview, indicated that the Veteran's symptoms did not cause total occupational and social impairment, and that they resulted in moderate deficiencies in judgment, thinking, family relations, work, and mood.  He also stated that impairment of productivity was considered moderate to severe.  The Veteran has remained employed on a full time basis, and in December 2007, his mood was noted to be stable.  At that time, he refused further therapy.  The Board therefore finds that the current 50 percent evaluation contemplates the current manifestations of the Veteran's PTSD.  

Little in the record, including the Veteran's statements, suggests that the criteria for an evaluation of 70 percent or greater are met.  The evidence does not demonstrate deficiencies in most areas due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, or inability to establish and maintain effective relationships.  As discussed above, there has been no demonstration of suicidal or homicidal ideation, intractable panic, or spatial disorientation.  

Moreover, judgment is intact.  The Veteran's hygiene has been noted to be good.  While there has reportedly been an impact on the Veteran's interpersonal functioning, the record does not reflect an inability to establish and maintain effective relationships.  The Board also acknowledges that there is an impact on the Veteran's occupational functioning; however, he has been employed full time in a customer service position despite his PTSD symptoms.  

The objective record does not demonstrate that the Veteran's documented deficiencies in occupational performance, social interaction, cognitive functioning, and mood are more consistent with the criteria for a higher, 70 percent evaluation.  Rather, as noted, competent providers and examiners have concluded that the Veteran's symptoms are moderate in degree.  As such, the Board concludes that the Veteran's overall disability picture is most consistent with a 50 percent evaluation.  In sum, the evidence demonstrates that the Veteran's symptoms do not cause occupational and social impairment so severe as to result in deficiencies in most areas, as contemplated by the criteria for a 70 percent evaluation.

During the appeal period, the Veteran's GAF score has been assessed at worst, as 44.  The Board does recognize that such a score indicates serious impairment in social and occupational functioning; however, a GAF score does not automatically equate to any particular percentage in the Rating Schedule.  Rather, it is but one factor to be considered in conjunction with all the other evidence of record.  38 C.F.R. §§ 4.2, 4.6.  In this case, the Board finds that the overall severity of the Veteran's PTSD is consistent with no more than a 50 percent rating.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 50 percent for PTSD, and the benefit of the doubt rule does not apply.  38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Extraschedular Consideration

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


